 8:18-cr-00137-JMG-MDN Doc # 113 Filed: 09/21/20 Page 1 of 2 - Page ID # 316



               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                            8:18-CR-137

vs.                                                        ORDER

MAYRA GUADALUPE NUNEZ,

                   Defendant.


      This matter is before the Court on the defendant's motion for
compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A) (filing 112). The
defendant's motion will be denied.
      Pursuant to § 3582(c)(1)(A)(i), a defendant may (after exhausting
administrative remedies) move for reduction of a term of imprisonment based
upon "extraordinary and compelling reasons." The Court, after considering the
factors enumerated in 18 U.S.C. § 3553(a), may grant the motion if
extraordinary and compelling reasons warrant the reduction, and such a
reduction is consistent with applicable policy statements issued by the
Sentencing Commission. Id. And pursuant to U.S.S.G. § 1B1.13(2), the Court
must also find that the defendant is not a danger to the safety of any other
person or to the community.
      But the Court must deny the defendant's motion, for two reasons. First,
the Court may consider a defendant's motion for compassionate release "after
the defendant has fully exhausted all administrative rights to appeal a failure
of the Bureau of Prisons to bring a motion on the defendant’s behalf or the
lapse of 30 days from the receipt of such a request by the warden of the
defendant’s facility, whichever is earlier." § 3582(c)(1)(A). In other words, the
Court may consider the defendant's motion after either (1) the defendant has
    8:18-cr-00137-JMG-MDN Doc # 113 Filed: 09/21/20 Page 2 of 2 - Page ID # 317



fully exhausted all administrative rights to appeal or (2) the lapse of 30 days
from the receipt of such a request by the warden. § 3582(c)(1)(A). But neither
condition is satisfied here: there is nothing in the defendant's motion to
indicate that a request for compassionate release has been presented to the
warden of the defendant's institution. See filing 112.
         Second, the defendant has identified no factors, such as preexisting
health conditions, that place her at particular risk for COVID-19.1 See filing
112. There is, in other words, little to distinguish her from any other federal
prisoner—so she has not alleged reasons for a sentence reduction that are
"extraordinary and compelling." Accordingly,


         IT IS ORDERED that the defendant's motion for compassionate
         release (filing 112) is denied.


         Dated this 21st day of September, 2020.


                                                   BY THE COURT:


                                                   John M. Gerrard
                                                   Chief United States District Judge



1   In fact, the Court notes that the defendant's motion suggests she's already had COVID-19.
If so, that would weigh strongly against release, because despite the unknowns, there's little
evidence of human reinfection of the novel coronavirus that causes COVID-19, and fairly good
reason to believe that survivors of COVID-19 are likely to have functional antibodies for the
disease. See Robert D. Kirkcaldy et al., COVID-19 and Postinfection Immunity, JAMA (May
11, 2020), https://bit.ly/30mHSXS; Daniel M. Altmann et al., What policy makers need to
know about COVID-19 protective immunity, 395 The Lancet 1527-29 (Apr. 27, 2020),
https://bit.ly/2Unfu41. In other words, absent contravening information, evidence suggests
the defendant is less likely to be at further risk of COVID-19 than other people.


                                             -2-
